In his motion for rehearing appellant insists that the evidence shows two "transactions," the one relating to beer, the other to whiskey, and that the state should have elected between "transactions." It is sufficient answer to this contention to say that no request was made for an election between transactions. The only request upon the subject was as between the counts in the indictment.
As we understand the evidence it does not show the witness to have been an accomplice under Art. 670. P. C.
The motion is overruled.
Overruled. *Page 220